      Case 2:20-cv-00376-MJH-MPK Document 13 Filed 06/16/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TODD ANTHONY ROBINSON also known                  )
as Todd Anthony Glover,                           )       Civil Action No. 20-376
                                                  )       District Judge Marilyn Horan/
              Petitioner,                         )       Magistrate Judge Maureen P. Kelly
                                                  )
                      v.                          )
                                                  )
ORLANDO HARPER,                                   )
                                                  )
              Respondent.                         )


                                              ORDER

       AND NOW, this 16th day of June 2020, the Court has received a Motion for

Reconsideration (ECF No. 12), dated June 4, 2020, from Petitioner. In said Motion, Petitioner

asks the Court to reconsider this Court’s previous Order, dated May 21, 2020 (ECF No. 7),

adopting the Report and Recommendation and dismissing this matter pre-service, on the ground

that a delay in the institutional mail system caused his objections to be sent well after the

deadline. However, the Court has already reconsidered that Order, as a result of receiving

Petitioner’s objections and accepting his explanation that there is a delay in the institutional mail

system. (See ECF No. 10).

       THEREFORE, having already ruled on the issue presented by Petitioner’s Motion for

Reconsideration, said Motion is DENIED AS MOOT.



                                                      BY THE COURT:

                                                      /s/Marilyn J. Horan___
                                                      MARILYN J. HORAN
                                                      UNITED STATES DISTRICT JUDGE
      Case 2:20-cv-00376-MJH-MPK Document 13 Filed 06/16/20 Page 2 of 2




cc:   The Honorable Maureen P. Kelly
      United States Magistrate Judge


      TODD ANTHONY ROBINSON
      53930
      Allegheny County Jail
      950 Second Avenue
      Pittsburgh, PA 15219




                                        2
